Citation Nr: 0818344	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1971 to 
January 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2003 and May 2004 of 
the Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder. 


FINDINGS OF FACT

Post-traumatic stress disorder is not shown. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§  3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2003 and February 2004.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed 
disabilities.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  In September 
2007, the veteran indicated that he wanted a videoconference 
hearing with the Board.  In a statement dated later that same 
month, his representative requested a hearing before a 
Decision Review Officer (DRO) at the RO.  In an October 2007 
statement, the veteran's representative reserved the right to 
have a hearing before the Board, if the outcome of the RO 
hearing was unfavorable.  The hearing before the DRO was held 
in January 2008.  The veteran was scheduled for a 
videoconference hearing before the Board in April 2008, but 
he did not appear.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  It is noteworthy that the veteran has not been 
afforded a VA examination for the purpose of determining the 
existence or etiology of the claimed post-traumatic stress 
disorder adjudicated herein.  As explained below, however, 
there is no medical evidence that the veteran currently has 
post-traumatic stress disorder.  Affording the veteran a VA 
medical examination and obtaining a VA medical opinion is not 
required since VA examination is not necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  The 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim." 38 USCA 5103A(a)(2).  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim adjudicated at this time.


Contention

The veteran alleges that he currently has post-traumatic 
stress disorder and that it is related to the dangerous  and 
stressful assignments that he had in service while conducting 
counter-intelligence operations in hostile countries and 
territories in Central and Latin America.  He also alleges 
training and knowing other counter intelligence personnel who 
were killed in service.  

Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link, established by medical evidence, between 
the current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f). 

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Factual Background

The service personnel records show that the veteran served in 
the U.S. Army as a Counterintelligence Officer and an Area 
Intelligence Officer, including service in Central America.  
The service medical records contain no complaint, finding, or 
history of post-traumatic stress disorder.

Post-service VA medical treatment records dated from 
separation from service through October 2007 contain no 
reference to complaints, treatment, or diagnosis of post-
traumatic stress disorder.  The singular medical reference to 
post-traumatic stress disorder is contained in an October 
2007 outpatient mental health note in which the diagnoses on 
Axis I is "Depressive Disorder, PTSD per history."

Analysis 

Post-traumatic stress disorder was not documented during 
service, nor does the veteran contend otherwise.  His 
contention is that he currently has post-traumatic stress 
disorder related to traumatic events experienced as a 
Counterintelligence Officer in service.  However, the veteran 
as a lay person has not been shown to be capable of making 
medical conclusions, thus, his statements regarding the 
existence or etiology of a current disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  

Significantly, there is no diagnosis of post-traumatic stress 
disorder in the available post-service medical records.  A 
diagnosis shown "by history," as in the instant case 
showing "PTSD per history," does not constitute the current 
documentation of a disability, only that is has been shown in 
the past.  Service connection may no be granted for a 
diagnosis of a disability by history.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that the veteran currently has post-traumatic stress 
disorder, having rejected the assessment and impressions of 
post-traumatic stress disorder as not credible, the 
preponderance of the evidence is against the claim that post-
traumatic stress disorder is related to service, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for post-traumatic stress disorder is 
denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


